Per Curiam.
Chapter 217, Public Laws of 1939, section 3, amending the Bastardy Act, provides as follows: “Proceedings under this act to establish the paternity of such child may be instituted at any time within three years next after the birth of the child, and not thereafter: Provided, however, that where the reputed father has acknowledged the paternity of the child by payments for the support of such child within three years from the date of the birth thereof, and not later, then, in *627sucb case, prosecution may be brought under the provisions of this act within three years from the date of such acknowledgment of the paternity of such child by the reputed father thereof.”
Under this statute, as construed by the Court — S. v. Killian, ante, 339 — where acknowledgment has been made of the paternity of the child by payments for its support within three years from the date of the birth, prosecution for non-support may be brought within three years thereafter, but a later acknowledgment, made more than three years from the birth, will not avail to prevent the running of the statute. Comparing the dates in the record with those disclosed in the evidence, the prosecution was begun too late, and the judgment of the court below is
Eeversed.